HANSON, J. pro tem.
This is a second motion by the respondent to dismiss the appeal taken in this case. On the first motion we declined to dismiss the appeal because the grounds therein set forth were inadequate to warrant the dismissal. The motion now before us sets forth a new and distinct ground which was known by the respondent and available to him at the time he filed his first motion. Respondent offers no excuse for not presenting in the first motion the ground he now relies upon in his present motion. We do not view with favor this piecemeal method employed by respondent which has unnecessarily required an additional hearing and an additional opinion. That such a procedure is not to be tolerated is indicated by a host of cases, see 42 Corpus Juris 521.
The motion to dismiss is denied.
Doran, Acting P. J., and Drapeau, J., concurred.